Appeal by the defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered March 29, 1984, convicting her of robbery in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree (two counts), criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Pellegrino, 60 NY2d 636; People v Langhorn, 119 AD2d 844, lv denied 68 NY2d 758; People v Cook, 119 AD2d 688, lv denied 68 NY2d 666; People v Demonde, 111 AD2d 867). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.